


Exhibit 10.1


FORM OF
SUBSCRIPTION AGREEMENT
Private Placement of Series A Preferred Stock


THIS SUBSCRIPTION AGREEMENT (“Agreement”) is made and entered into by and
between Tri-Valley Corporation, a Delaware corporation (“Company”), and G.
Thomas Gamble (“Purchaser”), effective as of September 30, 2010 (the
“Subscription Date”).


RECITALS


WHEREAS, the Company is indebted to the Purchaser in the amount of $3,550,000,
resulting from the purchase of $2,700,000 of membership interests in Great
Valley Production Services, LLC, from the Purchaser and a prior advance of
$850,000 (together, the membership interest purchase obligation and the prior
advance are called the “Obligations”) , the Company is offering shares of Series
A Preferred Stock bearing the rights and preferences outlined in the Certificate
of Designation of Series A Preferred Stock that is attached as Exhibit A; and


WHEREAS, the Purchaser desires to purchase and the Company desires to offer and
sell to the Purchaser 355,000 shares of Series A Preferred Stock (the “Stock”)
in exchange for and release of obligations to the Company to the Purchaser of
$3,550,000;


AGREEMENT


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


ARTICLE 1
EXCHANGE OF SHARES; RELEASE


1.1           Sale of Units.  The Company will issue to the Purchaser the Stock
in exchange for and settlement of the Obligations.




1.2           Release.  In exchange for and complete settlement of the issuance
of the Stock to the Purchaser, the Purchaser hereby releases and forever
discharges The Company and its, successors, assigns, administrators, agents,
attorneys and legal representatives from all claims, demands, damages, actions,
causes of action, including but not limited to tort or contract, statute,
regulation, common law, or suits in equity, or suits of any kind or nature,
asserted or which could have been asserted, whether known or unknown on this
date, for or because of any matter or thing done, omitted, or suffered to be
done in any way directly or indirectly arising out of the Obligations.  This
Release does not extend to any future acts, business dealings, or contractual
relationships among or between the parties.


ARTICLE 2
CLOSING; DELIVERY


2.1           Closing.  The closing (“Closing”) of the purchase and sale of the
Units to the Purchaser hereunder shall be held at the Company’s offices at 4550
California Blvd., Suite 600, Bakersfield,

 
 

--------------------------------------------------------------------------------

 

California 93309, on the Subscription Date, or at such other time and place as
the Company and the Purchaser mutually agree upon.


2.2   Delivery.  At the Closing, the Company shall execute and deliver to
Purchaser this Agreement and a certificate evidencing Stock.  Purchaser shall
execute and deliver to the Company this Agreement.




ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser represents and warrants to the Company with respect to this
Agreement as follows:


3.1           Power.  The Purchaser has all requisite power to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.


3.2           Authorization.  The execution, delivery, and performance of this
Agreement by the Purchaser has been duly authorized by all requisite action, and
this Agreement constitutes the legal, valid, and binding obligation of the
Purchaser enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights.


3.3           Purchase for Investment Only.  The Purchaser is purchasing the
Stock for the Purchaser’s own account for investment purposes only and not with
a view to, or for resale in connection with, any “distribution” thereof for
purposes of the Securities Act of 1933, as amended (“Act”).  By executing this
Agreement, the Purchaser further represents that it does not have any contract,
undertaking, agreement, or arrangement with any person to sell, transfer, or
grant participation to such person or to any third person, with respect to any
of the Stock.  The Purchaser understands that the Stock has not been registered
under the Act or any applicable state securities laws by reason of a specific
exemption therefrom that depends upon, among other things, the bona fide nature
of the investment intent as expressed herein.


3.4           Receipt of Information.  The Purchaser has had an opportunity to
review the Company’s filings under the Securities Exchange Act of 1934
(including risks factors set forth therein).  The Purchaser has received all
such information that the Purchaser deems necessary and appropriate to enable
the Purchaser to evaluate the financial risk inherent in making an investment in
the Stock.  The Purchaser has received satisfactory and complete information
concerning the business and financial condition of the Company in response to
the Purchaser’s inquiries.


3.5           Risk of Investment; Accredited Investor.  The Purchaser realizes
that the purchase of the Units and the underlying securities subject thereto
will be a highly speculative investment.  The Purchaser is able, without
impairing the Purchaser’s financial condition, to hold such securities for an
indefinite period of time and to suffer a complete loss of the Purchaser’s
investment.  The Purchaser understands all of the risks related to the purchase
of the Units.  By virtue of the Purchaser’s experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company, the Purchaser is capable of evaluating the merits and risks of
the Purchaser’s investment in the Company and has the capacity to protect the
Purchaser’s own interests.  Furthermore, the Purchaser qualifies as an
“accredited investor” as defined in Rule 501(a) of Regulation D under the Act
because, among other things, the Purchaser is a director of the Company.


3.6           Advisors.  The Purchaser has reviewed with its own tax advisors
the federal, state, and local tax consequences of an investment in the Units and
the transactions contemplated by this

 
 

--------------------------------------------------------------------------------

 

Agreement.  The Purchaser acknowledges that it has had the opportunity to review
this Agreement with the Purchaser’s own legal counsel.  The Purchaser is relying
solely on its legal counsel and tax advisors and not on any statements or
representations of the Company or any of the Company’s agents for legal or tax
advice with respect to this investment or the transactions contemplated by this
Agreement.


3.7           Finder.  The Purchaser is not obligated and will not be obligated
to pay any broker commission, finders’ fee, success fee, or commission in
connection with the transactions contemplated by this Agreement.


3.8           Restricted Securities.  The Purchaser understands that the Stock
must be held indefinitely unless subsequently registered under the Act or unless
an exemption from registration is otherwise available.  Moreover, the Purchaser
understands that except as set forth in the Registration Rights Agreement, the
Company is under no obligation to register the Restricted Securities.  The
Purchaser is aware of Rule 144 promulgated under the Act that permits limited
resales of securities purchased in a private placement subject to the
satisfaction of certain conditions.  The Purchaser understands that all
certificates evidencing the Restricted Securities will be imprinted with a
legend, which prohibits the transfer of the Restricted Securities unless they
are registered or such registration is not required in the opinion of counsel
reasonably satisfactory to the Company.


3.9           Legend.  It is understood by the Purchaser that any certificate
representing any Restricted Securities and each certificate representing the
Shares shall be endorsed with the following legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT TERM
IS DEFINED IN RULE 144 UNDER THE ACT.  THE SHARES MAY NOT BE OFFERED FOR SALE,
SOLD OR OTHERWISE TRANSFERRED UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.”


3.10           Subscription Irrevocable.  Except as otherwise provided under
applicable laws, this Agreement is and shall be irrevocable, except that
Purchaser shall have no obligation hereunder in the event this Agreement is for
any reason rejected or the Offering of the Units is for any reason canceled or
terminated prior to the acceptance of this Agreement.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to the Purchaser with respect to this
Agreement as follows:


           4.1           Organization and Qualification. Each of the Company and
its Subsidiaries (which for purposes of this Agreement means any "Significant
Subsidiary" as such term is defined in Rule 1-02 of Regulation S-X of the 1933
Act) is an entity duly organized and validly existing and in good standing under
the laws of the jurisdiction in which it is formed, and has the requisite power
and authorization to own its properties and to carry on its business as now
being conducted and as presently proposed to be conducted.

 
 

--------------------------------------------------------------------------------

 

                4.2           Power.  The Company has all requisite power to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms of this Agreement.


4.3           Authorization.  The execution, delivery, and performance of this
Agreement by the Company has been duly authorized by all requisite action, and
this Agreement constitutes the legal, valid, and binding obligation of the
Purchaser enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights.


4.4           Finder.  The Company is not obligated and will not be obligated to
pay any broker commission, finders’ fee, success fee, or commission in
connection with the transactions contemplated by this Agreement.


ARTICLE 5
MISCELLANEOUS


5.1           Survival.  The representations and warranties contained herein
shall survive the execution and delivery of this Agreement and the sale of the
Units.


5.2           Assignment; Successors and Assigns.  This Agreement may not be
assigned by either party without the prior written consent of the other
party.  This Agreement and all provisions thereof shall be binding upon, inure
to the benefit of, and are enforceable by the parties hereto and their
respective successors and permitted assigns.


5.4           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California without
regard to rules concerning conflicts of laws.  If any dispute hereunder becomes
the subject of litigation, venue for such litigation shall be non-exclusive in
the state or federal court(s) of competent jurisdiction in Bakersfield,
California.  The parties waive, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the bringing of any
such action or proceeding in such jurisdiction.


5.5           Severability.  In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.


5.6           Headings.  The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.


5.7           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  The exchange of copies of this Agreement and of
signature pages by facsimile or other electronic transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original for all purposes.  Signatures of the parties
transmitted by facsimile or other electronic transmission shall be deemed to be
their original signatures for all purposes.

 
 

--------------------------------------------------------------------------------

 

5.8           Entire Agreement.  This Agreement embodies the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to the subject matter hereof.


IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the
Subscription Date.
 


Tri-Valley Corporation
 
 
 
G. Thomas Gamble
By:
Maston N. Cunningham     
Title:
President and Chief Executive Officer           








